Name: Commission Regulation (EEC) No 2203/86 of 14 July 1986 determining the quantity of potatoes required for the manufacture of one tonne of starch, and the minimum price payable for that quantity
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  agricultural structures and production
 Date Published: nan

 No L 191 /8 Official Journal of the European Communities 15. 7 . 86 COMMISSION REGULATION (EEC) No 2203/86 of 14 July 1986 determining the quantity of potatoes required for the manufacture of one tonne of starch, and the minimum price payable for that quantity Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), Having regard to Council Regulation (EEC) No 1008/86 of 25 March 1986 laying down detailed rules for produc ­ tion refunds applicable to potato starch (3), and in parti ­ cular Article 3 thereof, Having regard to Council Regulation (EEC) No 1587/86 of 23 May 1986 setting for the 1986/87 cereals marketing year the minimum price for potatoes to be paid by the starch manufacturer to the potato producer (4), and in particular Article 2 thereof, Whereas Article 1 of Regulation (EEC) No 1008/86 provides for the fixing by the Council of a minimum price to be paid by the starch manufacturer to the potato producer for the quantity of potatoes required to manu ­ facture one tonne of starch and that this price is to be adjusted according to the quantity and starch content of the potatoes actually delivered ; whereas Regulation (EEC) No 1587/86 fixes the said minimum price at 293,79 ECU for the 1986/87 cereals marketing year ; Whereas it is necessary to lay down the exact minimum price to be paid in application of the abovementioned rules : HAS ADOPTED THIS REGULATION : Article 1 1 . The quantity of potatoes required for the manufac ­ ture of one tonne of starch and the minimum factory-gate price to be paid by the starch manufacturer shall be esta ­ blished using the Annex hereto . 2 . Where the starch content of potatoes is calculated by Reimann's or Perow's weight and corresponds to a figure which appears on two or three lines in the second column of the Annex, the scales applicable shall be those corresponding to the second or to the third line. " Article 2 Commission Regulation (EEC) No 2102/75 (^ is hereby repealed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 July 1986 . For the Commission Frails ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24 . 5 . 1986, p. 29 . (3) OJ No L 94, 9 . 4 . 1986, p. 5 . (4) OJ No L 139, 24. 5 . 1986, p. 46 . 0 OJ No L 214, 12. 8 . 1975, p. 9 . 15. 7 . 86 Official Journal of the European Communities No L 191 /9 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Peso bajo agua de 5 050 gr. de patatas (en gramos) Tenor en fÃ ©cula de patatas (en porcentaje) Cantidad de patatas necesarias par la fabricaciÃ ³n de 1 000 kg. de fÃ ©cula (en kilogramos) Precio mÃ ­nimo a percibir por los productores para 1 000 kg. de patatas (en ECUS) VÃ ¦gt under vand af 5 050 g kartofler (g) Kartoflernes stivelsesindhold (i vÃ ¦gtprocent) KartoffelmÃ ¦ngde , der medgÃ ¥r til fremstilling af 1 000 kg stivelse (kg) Producentens mindstepris pr. 1 000 kg kartofler (I ECU) Unterwassergewicht von 5 050 g Kartoffeln (in Gramm) StÃ ¤rkegehalt der Kartoffeln (in Prozent) Zur Erzeugung von 1 00Ã  kg KartoffelstÃ ¤rke nÃ ¶tige Kartoffelmenge (in Kilogramm) Dem Erzeuger fÃ ¼r 1 000 kg Kartoffeln zu zahlender Mindestpreis (in ECU) Ã Ã ¬Ã Ã ¿Ã  Ã ÃÃ  Ã Ã ¿ Ã Ã ´Ã Ã  5 050 Ã ³Ã  ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ Ã ³Ã Ã ±Ã ¼Ã ¼Ã ¬Ã Ã ¹Ã ±) Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ Ã ¬Ã ¼Ã Ã »Ã ¿ Ã Ã Ã ½ ÃÃ ±Ã Ã ±Ã Ã Ã ½ (%) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ±Ã Ã ±Ã Ã Ã ½ Ã ±ÃÃ ±Ã Ã ±Ã ¯Ã Ã ·Ã Ã · Ã ³Ã ¹Ã ± ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ® 1 000 Ã Ã ³Ã  Ã ±Ã ¼Ã Ã »Ã ¿Ã (Ã Ã µ Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ±) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · Ã ±ÃÃ  Ã Ã ¿Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã  Ã ³Ã ¹Ã ± 1 000 Ã Ã ³Ã  ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ ECU) Underwater weight of 5 050 g of potatoes (grams) Starch content of potatoes (%) Quantity of potatoes required for the manufacture of 1 000 kg of starch (kg) Minimum price to be paid to the potato producer per 1 000 kg of potatoes (ECU) Poids sous l'eau de 5 050 g de pommes de terre (en grammes) Teneur en fÃ ©cule de la pomme de terre (en pourcentage) QuantitÃ © de pommes de terre nÃ ©cessaire Ã la fabrication de 1 000 kg de fÃ ©cule (en kilogrammes) Prix minimal Ã percevoir par le producteur pour 1 000 kg de pommes de terre (en Ã cus) Peso sotto l'acqua di 5 050 g di patate (in grammi) Tenore in fecola delle patate (in %) QuantitÃ di patate necessaria alla fabbricazione di 1 000 kg di fecola (in kg) Prezzo minimo da percepire dal produttore per 1 000 kg di patate (in ECU) Onderwatergewicht van 5 050 g aardappelen (in grammen) Zetmeelgehalte van de aardappelen (in percenten) Hoeveelheid aardappelen benodigd voor de vervaardiging van 1 000 kg zetmeel (in kg) Minimaal te ontvangen prijs door de producent per 1 000 kg aardappelen (in Ecu) Peso debaixo de Ã ¡gua de 5 050 gr de batata Teor de fÃ ©cula da batata (em percentagem) Quantidade de batata necessÃ ¡ria ao fabrico de 1 000 kg de fÃ ©cula (em quilogramas) PreÃ §o mÃ ­nimo a cobrar pelos produtores para 1 000 kg de batata (em ECUs) 1 2 3 4 352 13,0 6 533 44,97 353 13,1 6 509 45,13 354 13,1 6 486 45,30 355 13,2 6 463 45,46 356 13,2 6 439 45,62 357 13,3 6416 45,79 358 13,3 6 393 45,96 359 13,4 6 369 46,13 360 13,4 6 346 46,29 361 13,5 6 322 46,47 362 13,5 6 299 46,64 363 13,6 6 276 46,81 364 13,6 6 252 46,99 365 13,7 6 229 47,17 366 13,7 6 206 47,34 367 13,8 6 182 47,52 368 13,8 6 159 47,70 369 13,9 6 136 47,88 370 13,9 6 112 48,06 371 14,0 6 089 48,25 372 14,0 6 065 48,44 373 14,1 6 047 48,59 374 14,1 6 028 48,73 375 14,2 6 005 48,92 No L 191 / 10 Official Journal of the European Communities 15. 7 . 86 1 2 3 4 376 14,2 5 981 49,12 377 14,3 5 963 49,27 378 14,3 5 944 49,43 379 14,4 5 921 49,62 380 14,4 5 897 49,82 381 14,5 5 879 49,98 382 14,5 5 860 50,13 383 14,6 5 841 50,30 384 14,6 5 822 50,46 385 14,7 5 799 50,66 386 14,7 5 776 50,86 387 14,8 5 757 51,03 388 14,8 5 738 51,20 389 14,9 5 720 51,36 390 14,9 5 701 51,53 391 15,0 5 682 51,71 392 15,0 5 664 51,87 393 15,1 5 626 52,22 394 15,2 5 607 52,39 395 15,2 5 589 52,56 396 15,3 5 570 52,74 397 15,3 5 551 52,93 398 15,4 5 542 53,01 399 15,4 5 533 53,10 400 15,4 5 523 53,20 401 15,5 5 486 53,56 402 15,6 5 467 53,74 403 15,6 5 449 53,91 404 15,7 5 430 54,11 405 15,7 5411 54,30 406 15,8 5 393 54,47 407 15,8 5 374 54,67 408 15,9 5 364 54,77 409 15,9 5 355 54,87 410 15,9 5 346 54,96 411 16,0 5 327 55,15 412 16,0 5 308 55,35 413 16,1 5 280 55,64 414 16,2 5 266 55,79 415 16,2 5 252 55,94 416 16,3 5 234 56,13 417 16,3 5215 56,33 418 16,4 5 206 56,43 419 16,4 5 196 56,54 420 16,4 5 187 56,63 421 16,5 5 150 57,05 422 16,6 5 136 57,20 423 16,6 5 121 57,37 424 16,7 5 107 57,53 425 16,7 5 093 57,69 426 16,8 5 075 57,89 427 16,8 5 056 58,11 428 16,9 5 042 58,27 429 16,9 5 028 58,44 430 17,0 5 000 58,76 431 17,1 4 986 58,93 432 17,1 4 972 59,09 433 17,2 4 963 59,20 434 17,2 4 953 59,32 435 17,2 4 944 59,42 436 17,3 4 930 59,59 437 17,3 4916 59,77 438 17,4 4 902 59,93 439 17,4 4 888 60,10 440 17,5 4 874 60,28 441 17,5 4 860 60,45 442 17,6 4 846 60,63 15. 7 . 86 Official Journal of the European Communities No L 191 / 11 1 2 3 4 443 17,6 4 832 60,80 444 17,7 4818 60,98 445 17,7 4 804 61,15 446 17,8 4 790 61,33 447 17,8 4 776 61,51 448 17,9 4 762 61,69 449 17,9 4 748 61,87 450 18,0 4 720 62,24 451 18,1 4 706 62,43 452 18,1 4 692 62,61 453 18,2 4 685 62,71 454 18,2 4 679 62,79 455 18,2 4 673 62,87 456 18,3 4 645 63,25 457 18,4 4 631 63,44 458 18,4 ' 4617 63,63 459 18,5 4 607 63,77 460 18,5 4 598 63,90 461 18,6 4 584 64,09 462 18,6 4 570 64,29 463 18,7 4 561 64,41 464 18,7 4 551 64,56 465 18,7 4 542 64,68 466 18,8 4 523 64,96 467 18,9 4 509 65,16 468 18,9 4 495 65,36 469 19,0 4 481 65,56 470 19,0 4 467 65,77 471 19,1 4 458 65,90 472 19,1 4 449 66,03 473 19,2 4 437 66,21 474 19,2 4 425 66,39 475 19,3 4414 66,56 476 19,3 4 402 66,74 477 19,4 4 390 66,92 478 19,4 4 379 67,09 479 19,5 4 367 67,28 480 19,5 4 355 67,46 481 19,6 4 343 67,65 481,6 19,6 4 337 67,74 482 19,7 4 335 67,77 483 19,7 4 332 67,81 483,2 19,7 4 332 67,81 484 19,8 4 325 67,93 484,8 19,8 4318 68,04 485 19,9 4317 68,06 486 19,9 4311 68,15 486,4 19,9 4 309 68,18 487 20,0 4 305 68,24 488 20,0 4 299 68,34 489 20,1 4 294 68,42 490 20,1 4 290 68,48 491 20,2 4 287 68,53 492 20,2 4 285 68,56 493 20,3 4 283 68,60 494 20,3 4 280 68,64 495 20,4 4 278 68,67 496 20,4 4 276 68,71 497 20,5 4 273 68,75 498 20,5 4 271 68,79 499 20,6 4 266 68,87 500 20,6 4 262 68,93 501 20,7 ' 4 259 68,98 502 20,7 4 257 69,01 503 20,8 4 255 69,04 504 20,8 4 252 69,10 505 20,9 4 248 69,16 No L 191 / 12 Official Journal of the European Communities 15. 7 . 86 1 2 3 4 506 20,9 4 243 69,25 507 21,0 4 238 69,32 508 21,0 4 234 69,39 509 21,1 4 229 69,47 509,9 21,1 4 224 69,55 510 21,1 4 224 69,55 511 21,2 4219 69,64 511,8 21,2 4215 69,70 512 21,3 4 214 69,72 513 21,3 4 209 69,80 513,7 21,3 4 206 69,85 514 21,4 4 204 69,88 515 21,4 4 199 69,96 515,6 21,4 4 196 70,02 516 21,5 4 194 70,05 517 21,5 4 189 70,13 517,5 21,5 4 187 70,16 518 21,6 4 184 70,22 519 21,6 4 180 70,29 519,4 21,6 4 178 70,32 520 21,7 4 175 70,37 521 21,7 4 170 70,45 521,3 21,7 4 168 70,49 522 21,8 4 165 70,53 523 21,8 4 160 70,62 523,2 21,8 4 159 70,64 524 21,9 4 155 70,71 525 21,9 4 150 70,79 525,1 21,9 4 150 70,79 526 22,0 4 145 70,88 527 22,0 4 140 70,97 528 22,1 4 135 71,05 528,8 22,1 4 131 71,11 529 22,2 4 130 71,14 530 22,2 4 125 71,23 530,6 22,2 4 122 71,27 531 22,3 4 119 71,33 532 22,3 4 114 71,42 532,4 22,3 4 112 71,45 533 22,4 4 111 71,46 534 22,4 4 108 71,52 534,2 22,4 4 108 71,52 535 22,5 4 103 71,61 536 22,5 4 098 71,70 537 22,6 4 093 71,77 537,8 22,6 4 089 71,85 538 22,7 4 088 71,86 539 22,7 4 083 71,95 539,6 22,7 4 080 72,01 540 22,8 4 078 72,04 541 22,8 4 076 72,08 541,4 22,8 4 075 72,10 542 22,9 4 072 72,14 543 22,9 4 066 72,26 543,2 22,9 4 066 72,26 544 23,0 4 061 72,35 545 23,0 4 056 72,43